
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


VOTING AGREEMENT


THIS AGREEMENT is dated as of June     , 2014 (this "Agreement")

BETWEEN:


THE PERSONS NAMED ON THE SIGNATURE PAGE HERETO


        (each such person a "Company Shareholder")

AND:

        Auxilium Pharmaceuticals, Inc., a corporation incorporated under the
laws of Delaware

        ("Auxilium").

WHEREAS:

        A.    QLT Inc., a corporation incorporated under the laws of British
Columbia (the "Company"), Auxilium, QLT Holding Corp., a corporation
incorporated under the laws of Delaware and a wholly-owned subsidiary of the
Company ("Holdco") and QLT Acquisition Corp., a corporation incorporated under
the laws of Delaware ("AcquireCo"), have entered into an Agreement and Plan of
Merger (the "Merger Agreement") providing for the merger of AcquireCo with and
into Auxilium, with Auxilium being the surviving corporation, pursuant to which
the shares of Auxilium will be converted into the right to receive common shares
of the Company (such transactions, together with any other transaction
contemplated by the Merger Agreement, the "Transaction");

        B.    The Company Shareholders or their Affiliates (which includes for
the purposes of this Agreement, any entity controlled by a Company Shareholder
or an Affiliate of any entity controlled by a Company Shareholder) are the
record or beneficial owners (as defined under Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) or have voting or dispositive power over the
number of common shares without par value of the Company (the "Shares"), set
forth next to each Company Shareholder's name in Schedule A of this Agreement;

        C.    Auxilium requires the Company Shareholders to enter into this
Agreement with respect to the Shares in order to set out the terms and
conditions of the agreement of the Company Shareholders to support the
Transaction and to vote the Shares in favour of the Transaction at any meeting
of the Company's shareholders called to consider such Transaction; and

        D.    Capitalized terms used herein but not otherwise defined shall have
the meanings ascribed to such terms by the Merger Agreement.

        NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the
covenants and agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.Agreement to Vote Securities.    At any meeting of the shareholders of the
Company, however called, or at any adjournment or postponement thereof, or in
connection with any written consent of the shareholders of the Company or in any
other circumstances upon which a vote, consent or other approval of all or some
of the shareholders of the Company is sought, each Company Shareholder shall
vote (or cause to be voted) all of such Company Shareholder's Shares and any
other shares of capital stock of the Company owned, beneficially or of record as
set forth next to its name in Schedule A of this Agreement (with respect to each
Company Shareholder, its "Owned Securities"):

(a)in favor of approval of the Transaction, including without limitation in
favor of approval of the QLT Shareholder Resolution, and any actions required in
furtherance thereof; and

--------------------------------------------------------------------------------



(b)against the following actions (other than the issuance of the Company Shares
in connection with the Merger): (i) any acquisition proposal or merger, takeover
bid, amalgamation, plan of arrangement, business combination or similar
transaction involving the Company, other than the Transaction (an "Alternative
Transaction"); (ii) any reorganization, recapitalization, dissolution,
liquidation or winding up of the Company or any of its subsidiaries; (iii) any
amendment of the Company's notice of articles or articles that would reasonably
be regarded as being directed towards or likely to prevent, delay or impede the
consummation of the Transaction; (iv) any action or transaction that would
result in a breach of any representation, warranty covenant or agreement of the
Company under the Merger Agreement; or (v) any other action or transaction that
would reasonably be regarded as being directed towards or likely to prevent,
delay or impede the consummation of the Transaction.



2.Representations of the Company Shareholder.    Each Company Shareholder,
severally and not jointly, represents and warrants to Auxilium (and acknowledges
that Auxilium is relying upon such representations and warranties) as follows:

(a)It or one of its Affiliates is the record or beneficial owner of the Owned
Securities with good and marketable title thereto free and clear of any liens,
pledges, mortgages, charges, restrictions, security interests, adverse claims
and demands or rights of others of any nature or kind whatsoever (including
without limitation any restriction on the right to vote, tender or otherwise
transfer such Owned Securities).

(b)No person has any agreement or option, or any right or privilege, whether by
law, pre-emptive or contractual, capable of becoming an agreement or option, for
the exchange, acquisition or transfer from the Company Shareholder or any of its
Affiliates of any of its Owned Securities or any interest therein or right
thereto.

(c)It or one of its Affiliates has sole voting power and exclusive right of
disposition with respect to its Owned Securities and sole power to agree to all
matters set forth in this Agreement and neither the Company Shareholder nor any
of its Affiliates has previously granted or agreed to grant a proxy or other
right to vote in respect of such Owned Securities or entered into any voting
trust, nor pooling or other agreement with respect to the right to vote, call
meetings of securityholders or give consents or approvals of any kind as to such
Owned Securities except those which are no longer of force or effect.

(d)Neither it nor any of its Affiliates beneficially owns or controls any
securities of the Company other than its Owned Securities.

(e)It has the legal capacity, power and authority to execute and deliver this
Agreement and perform its obligations hereunder. This Agreement has been duly
executed and delivered by the Company Shareholder and, assuming the due
authorization, execution and delivery by Auxilium, this Agreement constitutes
the legal, valid and binding obligation of the Company Shareholder, enforceable
in accordance with its terms, subject to laws of general application and
bankruptcy, insolvency and other similar laws affecting creditors' rights
generally and general principles of equity.

(f)Except as may be set forth in the Merger Agreement or as otherwise required
by law (including, without limitation, filings as may be required under
applicable securities laws), no filing with, and no permit, authorization,
consent, or approval of, any Governmental Authority is necessary for the
execution of this Agreement by the Company Shareholder and the performance by
the Company Shareholder of its obligations under this Agreement, and (ii) none
of the execution and delivery of this Agreement by the Company Shareholder, the
performance by the Company Shareholder of its obligations under this

2

--------------------------------------------------------------------------------



Agreement or compliance by the Company Shareholder with any of the provisions of
this Agreement shall (A) conflict with or result in any breach of the
organizational documents, if applicable, of the Company Shareholder, (B) result
in a material violation or material breach of, or constitute (with or without
notice or lapse of time, or both) a default (or give rise to any third party
right of termination, cancellation, amendment, or acceleration) under any of the
terms, conditions, or provisions of any material note, bond, mortgage,
indenture, license, contract, commitment, arrangement, understanding, agreement,
or other instrument or obligation of any kind to which the Company Shareholder
is a party, or (C) violate any order, writ, injunction, decree, judgment,
statute, rule, or regulation applicable to the Company Shareholder, except in
each case under clauses (B) and (C), where the absence of filing or
authorization, conflict, violation, breach, or default would not materially
impair or materially adversely affect the ability of such Company Shareholder to
perform such Company Shareholder's obligations hereunder on a timely basis.

(g)To the knowledge of the Company Shareholder, there is no private or
governmental action, suit, proceeding, claim, arbitration or investigation
pending before any Governmental Authority, or threatened against the Company
Shareholder, any of its Affiliates or any of their respective properties that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect on the Company Shareholder's ability to perform its
obligations under this Agreement. To the knowledge of the Company Shareholder,
there is no judgment, decree or order against the Company Shareholder or any of
its Affiliates that could prevent, enjoin, alter or materially delay any of the
transactions contemplated by this Agreement, or that could reasonably be
expected to have a material adverse effect on the Company Shareholder's ability
to perform its obligations under this Agreement.



3.Representations of Auxilium.    Auxilium represents and warrants to the
Company Shareholders that (and acknowledges that the Company Shareholders are
relying upon such representations and warranties):

(a)Auxilium is, and will be as at the Effective Time, validly existing under the
laws of Delaware;

(b)it has the requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder;

(c)it has full power and authority to make, enter into and carry out the terms
of this Agreement;

(d)no consent, approval or authorization of, or declaration or filing with, or
notice to, any governmental entity or stock exchange which has not been received
or made is required by Auxilium in connection with the execution and delivery of
this Agreement;

(e)there are no legal proceedings in progress or pending before any governmental
entity, or to the knowledge of Auxilium, threatened against Auxilium or its
Affiliates that would adversely affect in any manner the ability of Auxilium to
enter into this Agreement or the Merger Agreement and to perform its obligations
hereunder or thereunder.

4.No Action to Reduce Likelihood of Success or Delay.    Each Company
Shareholder will not, and will not permit any of its Affiliates to:

(a)solicit proxies or become a participant in a solicitation of proxies for any
Alternative Transaction;

(b)assist any person, entity or group in taking or planning any action that
would compete with, restrain or otherwise serve to interfere with or inhibit
Auxilium in connection with the Transaction;

3

--------------------------------------------------------------------------------







(c)solicit, initiate, knowingly encourage or knowingly facilitate a
stockholders' vote with respect to any Alternative Transaction;

(d)become a member of a "group" (as defined by the Securities Exchange Act of
1934, as amended) or act jointly or in concert (as "acting jointly or in
concert" is interpreted under applicable Canadian securities Laws) with respect
to any voting securities of the Company with respect to any Alternative
Transaction;

(e)take any other action of any kind that might reasonably be regarded as likely
to reduce the success of, or delay or interfere or compete with the completion
of, the proposed Transaction or any other transaction contemplated by the Merger
Agreement;

(f)solicit, initiate, encourage or facilitate any QLT Acquisition Proposal;

(g)participate in any discussions, conversations, negotiations or other
communications with any person with respect to a QLT Acquisition Proposal; or

(h)furnish any information to any person in connection with a proposed QLT
Acquisition Proposal or otherwise assist, facilitate or encourage the making of,
or cooperate in any way regarding, any QLT Acquisition Proposal.



5.Covenants of Company Shareholders.    Except with the prior written consent of
Auxilium, each Company Shareholder and/or any of its Affiliates agrees as
follows:

(a)No later than one (1) Business Day before the date of any meeting of the
shareholders of the Company, each Company Shareholder shall deliver or cause to
be delivered to the Company, with a copy to Auxilium concurrently, a duly
executed proxy or proxies in respect of the Owned Securities directing those
individuals as may be designated by the Company in the Joint Proxy
Statement/Circular to vote the Owned Securities in accordance with paragraph 1,
and each such proxy or proxies shall not be revoked without the written consent
of Auxilium.

(b)Each Company Shareholder shall not (i) directly or indirectly, sell,
transfer, tender, pledge, hedge, encumber, gift, assign or otherwise dispose of
or exchange any or all of its Owned Securities or enter into any contract,
option, agreement, arrangement or understanding (including any profit sharing
agreement) in connection therewith (whether by actual disposition, derivative
transaction or effective economic disposition through cash settlement),
(ii) grant any proxies or powers of attorney, or any other authorization or
consent with respect to any or all of such Company Shareholder's Owned
Securities or (iii) deposit any of such Company Shareholder's Owned Securities
into a voting trust or enter into a voting agreement with respect to any of such
Company Shareholder's Owned Securities; provided that, the Company Shareholder
may transfer Shares to another Company Shareholder or to a corporation or other
entity wholly owned or controlled by a Company Shareholder or an Affiliate of a
Company Shareholder, provided that (1) such transfer shall not relieve or
release the Company Shareholder of or from its obligations under this Agreement,
including, without limitation the obligation of the Company Shareholder to vote
or cause to be voted all its Owned Securities in favour of the Transaction,
(2) prompt written notice of such transfer is provided to Auxilium, (3) the
transferee agrees to be bound by the terms hereof pursuant to documentation
approved in writing by Auxilium in advance of such transfer and (4) the
transferee continues to be a Company Shareholder or a corporation or other
entity wholly owned or controlled by a Company Shareholder or an Affiliate of a
Company Shareholder, at all times prior to the Effective Time.

4

--------------------------------------------------------------------------------



(c)Each Company Shareholder agrees with, and covenants to, Auxilium that
(i) this Agreement and the obligations hereunder shall attach to the Company
Shareholder's Owned Securities and shall be binding upon any person or entity to
which legal or beneficial ownership shall pass, whether by operation of law or
otherwise, including, without limitation, such Company Shareholder's successors
or assigns and (ii) the Company Shareholder shall not request that the Company
register the transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any or all of the Company Shareholder's
Owned Securities, unless such transfer is made in compliance with this Agreement
and such Company Shareholder shall promptly following the date hereof authorize
and instruct the Company to instruct its transfer agent to enter a stop transfer
order with respect to all of its Owned Securities with respect to any transfer
not permitted hereunder.

(d)Each Company Shareholder hereby covenants and agrees that it will not
exercise any rights of appraisal or rights of dissent provided under any
applicable laws or otherwise in connection with the Transaction at any
shareholder meeting in connection therewith.

(e)Each Company Shareholder hereby agrees not to commence or join in, and agrees
to take all actions necessary to opt out of any class, in any proceeding
asserting a claim, derivative or otherwise, against Auxilium, Holdco, AcquireCo,
or the Company or any of their respective successors or Affiliates
(x) challenging the validity of, or seeking to enjoin in whole or in part the
operation of this Agreement or the Merger Agreement or (y) alleging oppression
or a breach of any fiduciary duty of any person in connection with the
negotiation and entry into the Merger Agreement.

(f)In the event any Company Shareholder becomes the record or beneficial owner
of (i) any common shares of the Company or any other securities of the Company,
(ii) any securities which may be converted into or exchanged for such shares or
other securities or (iii) any securities issued in replacement of, or as a
dividend or distribution on, or otherwise in respect of, such shares or other
securities (collectively, "Additional Securities"), the terms of this Agreement
shall apply to any of such Additional Securities as though owned by such Company
Shareholder on the date of this Agreement.

(g)Each Company Shareholder is entering into this Agreement solely in its
capacity as the record or beneficial owner of its Owned Securities. Nothing
contained in this Agreement shall limit the rights and obligations of any
Company Shareholder, any of its Affiliates, representatives or any employee of
any of its Affiliates in his or her capacity as a director or officer of the
Company, and the agreements set forth herein shall in no way restrict any
director or officer of the Company in the exercise of his or her fiduciary
duties as a director or officer of the Company in his or her capacity as such.
Each Company Shareholder shall have no liability to Auxilium or any of its
Affiliates under this Agreement as a result of any action or inaction by such
Company Shareholder acting in his capacity as a director or officer of the
Company.



6.Other Covenants.    The Company Shareholder also agrees, severally and not
jointly to the details of this Agreement being set out in any information
circular or disclosure document produced by the Company or Auxilium in
connection with the Transaction and to this Agreement being available for public
inspection to the extent required by law.

7.Auxilium Acknowledgements.    Auxilium acknowledges that, if any Company
Shareholder is also a director, officer or employee of the Company or any of its
subsidiaries, that the provisions of this Agreement shall bind such Company
Shareholder solely in his or her capacity as a shareholder of the Company and
shall not be deemed or interpreted to bind any

5

--------------------------------------------------------------------------------



such Company Shareholder in his or her capacity as a director, officer or
employee of the Company or any of its subsidiaries.

8.Termination.    Unless otherwise provided for herein, this Agreement shall
terminate on the earlier of: (i) the consummation of the Transaction and
(ii) termination of the Merger Agreement.

9.Termination by the Company Shareholder or Auxilium.    This Agreement may be
terminated by notice in writing:

(a)at any time prior to the Effective Time, by the mutual agreement of the
parties;

(b)by the Company Shareholder, if the Merger Effective Time has not occurred by
December 31, 2014; or

(c)by the Company Shareholder, if the Merger Agreement is amended by the parties
thereto in a manner that results in an increase in the Equity Exchange Ratio.

10.Specific Performance.    The parties agree that irreparable harm would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached for which money
damages would not be an adequate remedy at Law. It is accordingly agreed that
the parties hereto will be entitled to an injunction or injunctions and other
equitable relief to prevent breaches of this Agreement, any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief hereby being waived.

11.No Ownership Interest.    Nothing contained in this Agreement shall be deemed
to vest in Auxilium any direct or indirect ownership or incidence of ownership
at law or in equity with respect to any of the Owned Securities or any right or
entitlement to acquire or become the owner at law or in equity of the Owned
Securities. Except as otherwise set forth in this Agreement, any rights,
ownership and economic benefits of and relating to the Owned Securities shall
remain vested in and belong to the Company Shareholders and their Affiliates, as
the case may be. Auxilium shall have no authority to manage, direct,
superintend, restrict, regulate, govern or administer any of the policies or
operations of the Company or exercise any power or authority to direct any
Company Shareholder or his or her Affiliates in the voting of any of the Owned
Securities, except as otherwise provided herein, or in the performance of the
Company Shareholder's and its Affiliates' duties or responsibilities as a
Company Shareholder of the Company.

12.Successors and Assigns.    The provisions of this Agreement shall be binding
upon and enure to the benefit of the parties hereto and their respective
successors and permitted assigns, provided that no party may assign, delegate or
otherwise transfer any of its or his rights, interests or obligations under this
Agreement without the prior written consent of the other party, except that
Auxilium may assign, delegate or otherwise transfer any of its rights, interests
or obligations under this Agreement to a direct or indirect subsidiary, without
reducing its own obligations hereunder, without the prior consent of the Company
Shareholders.

13.Confidentiality.    Each Company Shareholder shall maintain in confidence the
matters referred to in this Agreement and shall not make any public disclosure,
except to the extent required by applicable law or the requirements of any
securities regulatory authority or stock exchange, of the terms of this
Agreement without the consent of Auxilium, such consent not to be unreasonably
withheld.

14.Entire Agreement.    This Agreement supersedes all prior agreements among the
parties hereto with respect to the subject matter hereof and contains the entire
agreement among the parties

6

--------------------------------------------------------------------------------



with respect to the subject matter hereof. This Agreement may not be modified or
waived, except expressly by an instrument in writing signed by all the parties
hereto. No waiver of any provision hereof by any party shall be deemed a waiver
by any other party nor shall any such waiver be deemed a continuing waiver of
any matter by such party.

15.Notice.    Any demand, notice or other communication to be given in
connection with this Agreement must be given in writing and will be given by
personal delivery or by electronic means of communication addressed to the
recipient as follows:

if to any Company Shareholder:

  The addresses set out on the last page of this Agreement

if to Auxilium:

 

The addresses set out for Auxilium in the Merger Agreement

Any demand, notice or other communication given by personal delivery will be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by electronic communication, on the day of transmittal thereof if
given during the normal business hours of the recipient and on the business day
during which such normal business hours next occur if not given during such
hours on any day.

16.Further Assurances.    Each of the parties hereto agrees to execute such
further and other deeds, documents and assurances and to do such further and
other acts as may be necessary to carry out the true intent and meaning of this
Agreement fully and effectually.

17.Severability.    Each of the covenants, provisions, sections, subsections and
other subdivisions hereof is severable from every other covenant, provision,
section, subsection and subdivision and the invalidity or unenforceability of
any one or more covenants, provisions, sections, subsections and other
subdivisions hereof shall not affect the validity or enforceability of the
remaining covenants, provisions, sections, subsections or subdivisions hereof.

18.Governing Law.    This Agreement, and any dispute arising out of, relating
to, or in connection with this Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware of
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware. Each of the parties (a) consents
to submit itself to the personal jurisdiction of the Court of Chancery of the
State of Delaware (the "Chancery Court") or, if, but only if, the Chancery Court
lacks subject matter jurisdiction, any Federal court located in the State of
Delaware with respect to any dispute arising out of, relating to or in
connection with this Agreement or any transaction contemplated hereby,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court and (c) agrees that it
will not bring any action arising out of, relating to or in connection with this
Agreement or any transaction contemplated by this Agreement, in any court other
than any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in the Chancery Court
or, if, but only if, the Chancery Court lacks subject matter jurisdiction, in
any Federal court located in the State of Delaware, and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

19.Counterparts.    This Agreement may be executed and delivered in any number
of counterparts (including by facsimile or electronic transmission), each of
which will be deemed

7

--------------------------------------------------------------------------------



to be an original and all of which taken together will be deemed to constitute
one and the same instrument, and each party may enter into this Agreement by
executing a counterpart and delivering it to the other party (by personal
delivery, facsimile, electronic transmission or otherwise).

20.Interpretation Not Affected by Headings.    The division of this Agreement
into articles, sections, paragraphs and subparagraphs and the insertion of a
table of contents and headings are for convenience of reference only and do not
affect the construction or interpretation of this Agreement. The terms "this
Agreement", "hereof", "herein", "hereunder" and similar expressions refer to
this Agreement, and not to any particular article, section or other portion
hereof. Unless something in the subject matter or context is clearly
inconsistent therewith, references herein to an article, section, subsection,
paragraph, clause, subclause or schedule by number or letter or both are to that
article, section, subsection, paragraph, clause or subclause in this Agreement.

8

--------------------------------------------------------------------------------







        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first above written.

AUXILIUM PHARMACEUTICALS, INC.    
Name:
 


--------------------------------------------------------------------------------

 
 
 
Title:
 


--------------------------------------------------------------------------------

 
 
 
COMPANY SHAREHOLDER:
 
 
Name:
 


--------------------------------------------------------------------------------

 
 
 
Title:
 


--------------------------------------------------------------------------------

 
 
 
Address:
 


--------------------------------------------------------------------------------

 
 
 
 
 


--------------------------------------------------------------------------------

 
 
 
 
 


--------------------------------------------------------------------------------

 
 
 

9

--------------------------------------------------------------------------------




SCHEDULE A
OWNERSHIP OF SECURITIES


Number of
Company Shareholder
  Number of Shares



   



   



   

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



VOTING AGREEMENT
THE PERSONS NAMED ON THE SIGNATURE PAGE HERETO
SCHEDULE A OWNERSHIP OF SECURITIES
